                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 LUIS G. MARTINEZ,                   HONORABLE JEROME B. SIMANDLE

           Plaintiff,
 v.                                          Civil Action
                                       No. 18-cv-14641(JBS-AMD)
 CAMDEN COUNTY JAIL,
                                               OPINION
                Defendant.


APPEARANCES:

Luis G. Martinez, Plaintiff Pro Se
932 N. 6th Street
Camden, NJ 08102

SIMANDLE, District Judge:

      INTRODUCTION

      1.   Plaintiff Luis G. Martinez seeks to bring a civil

rights complaint pursuant to 42 U.S.C. § 1983 against Camden

County Jail (“CCJ”) for allegedly unconstitutional conditions of

confinement. Complaint, Docket Entry 1.

      2.   Plaintiff seeks to bring this civil action without

prepayment of fees or security. Docket Entry 1-1. Based on

Plaintiff’s affidavit of indigency, the Court will grant his

application to proceed in forma pauperis

      3.   At this time, the Court must review the Complaint to

determine whether it should be dismissed as frivolous or

malicious, for failure to state a claim upon which relief may be
granted, or because it seeks monetary relief from a defendant

who is immune from such relief.

     4.   For the reasons set forth below, the Court concludes

that the Complaint: (a) will be dismissed with prejudice as to

claims against CCJ; and (b) will be dismissed without prejudice

for failure to state a claim as to alleged unconstitutional

conditions of confinement from overcrowding and from restroom

conditions. 28 U.S.C. § 1915(e)(2)(b)(ii).

II. BACKGROUND

     5.   The following factual allegations are taken from the

Complaint and are accepted for purposes of this screening only.

The Court has made no findings as to the truth of Plaintiff’s

allegations.

     6.   Plaintiff alleges he endured unconstitutional

conditions of confinement while he was confined in CCJ.

Complaint § III. His Complaint states only: “[T]he water

stop[ped] and we had to use the bathroom without being able to

flush. [A]ll day was like that and they gave us a mattress with

no cushion.” Id. § III(B).

     7.   Plaintiff alleges that these events occurred at the

“end of May of 2017.” Id. § III(B).

     8.   Plaintiff claims he sustained “stomach pains” from the

alleged restroom situation and “back pains for sleeping on a

mattress with no cushion.” Id. § IV.

                                  2
     9.    Plaintiff seeks $2,000 “for the pain and suffering

[he] went through.” Id. § V (blank).

III. STANDARD OF REVIEW

     10.   Section 1915(e)(2) requires a court to review

complaints prior to service of process upon defendants in cases

in which a plaintiff is proceeding in forma pauperis. The Court

must sua sponte dismiss any claim that is frivolous, is

malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune

from such relief. This action is subject to sua sponte screening

for dismissal under 28 U.S.C. § 1915(e)(2)(B) because Plaintiff

is proceeding in forma pauperis.

     11.   To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible. Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678). “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”



                                 3
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007))1.

IV. DISCUSSION

     A.    Claims Against CCJ: Dismissed With Prejudice

     12.   Plaintiff brings this action pursuant to 42 U.S.C.

§ 19832 for alleged violations of Plaintiff’s constitutional

rights. To state a claim for relief under § 1983, a plaintiff

must allege: (a) the violation of a right secured by the

Constitution or laws of the United States; and (b) that the

alleged deprivation was committed or caused by a person acting

under color of state law. West v. Atkins, 487 U.S. 42, 48

(1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).




1 “The legal standard for dismissing a complaint for failure to
state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the
same as that for dismissing a complaint pursuant to Federal Rule
of Civil Procedure 12(b)(6).” Samuels v. Health Dep’t, No. 16-
1289, 2017 WL 26884, slip op. at *2 (D.N.J. Jan. 3, 2017)
(citing Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.
2012)); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000));
Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir. 2012)
(discussing 28 U.S.C. § 1997e(c)(1)); Courteau v. United States,
287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. §
1915A(b)).

2 Section 1983 provides: “Every person who, under color of any
statute, ordinance, regulation, custom, or usage, of any State .
. . subjects, or causes to be subjected, any citizen of the
United States or other person within the jurisdiction thereof to
the deprivation of any rights, privileges, or immunities secured
by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper
proceeding for redress . . . .” 42 U.S.C. § 1983.
                                 4
     13.   CCJ is not a “person” within the meaning of § 1983.

See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

(1989); Crawford v. McMillian, 660 F. App’x 113, 116 (3d Cir.

2016) (“[T]he prison is not an entity subject to suit under 42

U.S.C. § 1983”); Grabow v. Southern State Corr. Facility, 726 F.

Supp. 537, 538–39 (D.N.J. 1989) (correctional facility is not a

“person” under § 1983).

     14.   Given that named defendant CCJ is not a “person” for §

1983 purposes, the Complaint’s claims against CCJ must be

dismissed with prejudice.

     B.    Conditions Of Confinement Claims

           1. Overcrowded Conditions: Dismissed Without Prejudice

     15.   Plaintiff alleges that CCJ gave him “a mattress with

no cushion.” Complaint § III(C).

     16.   This Court reasonably construes this claim in

Plaintiff’s Complaint to allege violation of Plaintiff’s

constitutional rights arising from purportedly overcrowded

conditions of confinement at CCJ (referred to as Plaintiff’s

“Overcrowding Claim”).

     17.   The Court will dismiss the Overcrowding Claim without

prejudice for failure to state a claim. 28 U.S.C. §

1915(e)(2)(b)(ii). The present Complaint does not allege

sufficient facts to support a reasonable inference that a

constitutional violation has occurred in order to survive this

                                   5
Court’s review under § 1915. The Court will accept as true for

screening purposes only the statements in Plaintiff’s Complaint,

but there is not enough factual support for the Court to infer

that an unconstitutional overcrowding violation has occurred.

     18.   Pro se pleadings are liberally construed, but “pro se

litigants still must allege sufficient facts in their complaints

to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).

     19.   A complaint must plead sufficient facts to support a

reasonable inference that a constitutional violation has

occurred in order to survive this Court’s review under § 1915.

     20.   However, even construing the Complaint in this case as

seeking to bring a civil rights complaint pursuant to 42 U.S.C.

§ 1983 for alleged prison overcrowding, any such purported

claims must be dismissed because the Complaint does not set

forth sufficient factual support for the Court to infer that a

constitutional violation of overcrowding has occurred.

     21.   The mere fact that an individual is lodged temporarily

in a cell with more persons than its intended design does not

rise to the level of a constitutional violation. See Rhodes v.

Chapman, 452 U.S. 337, 348–50 (1981) (holding double-celling by

itself did not violate Eighth Amendment); Carson v. Mulvihill,

488 F. App'x 554, 560 (3d Cir. 2012) (“[M]ere double-bunking

does not constitute punishment, because there is no ‘one man,

                                 6
one cell principle lurking in the Due Process Clause of the

Fifth Amendment.’” (quoting Bell v. Wolfish, 441 U.S. 520, 542

(1979))). More is needed to demonstrate that such crowded

conditions, for a pretrial detainee, shocks the conscience and

thus violates due process rights. See Hubbard v. Taylor, 538

F.3d 229, 233 (3d Cir. 2008) (“Hubbard II”) (noting due process

analysis requires courts to consider whether the totality of the

conditions “cause[s] inmates to endure such genuine privations

and hardship over an extended period of time, that the adverse

conditions become excessive in relation to the purposes assigned

to them”) (citing Union Cnty. Jail Inmates v. DiBuono, 713 F.2d

984, 992 (3d Cir. 1983) (quoting Bell, 441 U.S. at 542)). Some

relevant factors are the length of the confinement(s), whether

plaintiff was a pretrial detainee or convicted prisoner, any

specific individuals who were involved in creating or failing to

remedy the conditions of confinement, any other relevant facts

regarding the conditions of confinement, etc.

     22.   Plaintiff may be able to amend the Complaint to

particularly identify adverse conditions that were caused by

specific state actors, that caused Plaintiff to endure genuine

privations and hardship over an extended period of time, and

that were excessive in relation to their purposes. To that end,

the Court shall grant Plaintiff leave to amend the Complaint



                                 7
within 30 days after the date this Opinion and Order are entered

on the docket.3

        23.   Plaintiff is further advised that any amended

complaint must plead specific facts regarding the overcrowded

conditions of confinement. In the event Plaintiff files an

amended complaint, Plaintiff must plead sufficient facts to

support a reasonable inference that a constitutional violation

has occurred in order to survive this Court’s review under §

1915.

        24.   Plaintiff should note that when an amended complaint

is filed, the original complaint no longer performs any function

in the case and cannot be utilized to cure defects in the

amended complaint, unless the relevant portion is specifically

incorporated in the new complaint. 6 Wright, Miller & Kane,

Federal Practice and Procedure 1476 (2d ed. 1990) (footnotes

omitted). An amended complaint may adopt some or all of the

allegations in the original complaint, but the identification of

the particular allegations to be adopted must be clear and

explicit. Id. To avoid confusion, the safer course is to file an

amended complaint that is complete in itself. Id. The amended

complaint may not adopt or repeat claims that have been

dismissed with prejudice by the Court.


3 The amended complaint shall be subject to screening prior to
service.
                                    8
           2. Restroom Conditions: Dismissed Without Prejudice

     25.   Plaintiff complains about restroom conditions during

his confinement at CCJ: “I know for a fact that the water

stop[ped] and we had to use the bathroom without being able to

flush. [A]ll day was like that.” Complaint § III(B) (referred to

as “Jail Conditions Claim”). For the reasons set forth below,

the Jail Conditions Claim shall be dismissed without prejudice

for failure to state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

     26.   A failure of prison officials to provide minimally

civil conditions of confinement to pre-trial detainees violates

their right not to be punished without due process of law.

Reynolds v. Wagner, 128 F.3d 166, 173-74 (3d Cir. 1997);

Monmouth Cnty., 834 F.2d at 345-46, n. 31; Estelle v. Gamble,

429 U.S. 97, 104 (1976); Farmer v. Brennan, 511 U.S. 825, 835

(1994).4 “[A] detainee seeking to show unconstitutional

conditions of confinement must clear a ‘high bar’ by

demonstrating ‘extreme deprivations.’” Cartegena v. Camden Cnty.

Corr. Facility, No. 12-4409, 2012 WL 5199217, at *3 (D.N.J. Oct.

19, 2012) (citing Chandler v. Crosby, 379 F.3d 1278, 1298 (11th

Cir. 2004)).




44“[T]he Due Process rights of a pre-trial detainee are at least
as great as the Eighth Amendment protections available to a
convicted prisoner,” Reynolds, 128 F.3d at 173, and so the
Eighth Amendment sets the floor for the standard applicable to
pre-trial detainees’ claims. Bell, 441 U.S. at 544.
                                 9
     27.   When a pretrial detainee complains about the

conditions of his confinement, courts are to consider, in

accordance with the Fourteenth Amendment, whether the conditions

“amount to punishment prior to an adjudication of guilt in

accordance with law.” Hubbard v. Taylor, 399 F.3d 150, 158 (3d

Cir. 2005) (“Hubbard I”). Courts must inquire as to whether the

conditions “‘cause [detainees] to endure [such] genuine

privations and hardship over an extended period of time, that

the adverse conditions become excessive in relation to the

purposes assigned to them.’” Hubbard I, 399 F.3d at 159-60

(citations omitted).

     28.   The objective component of unconstitutional punishment

analysis examines whether “the deprivation [was] sufficiently

serious” and the subjective component asks whether “the

officials act[ed] with a sufficiently culpable state of mind[.]”

Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007) (citing

Bell, 441 U.S. at 538-39, n.20), cert. denied, Phelps v.

Stevenson, 552 U.S. 1180 (2008).

     29.   Here, the general allegation of Plaintiff’s Jail

Conditions Claim is insufficient to satisfy either the objective

or subjective components to a Fourteenth Amendment Due Process

cause of action.

     30.   Plaintiff’s allegation of a “day” of water stoppage in

a CCJ restroom (Complaint § III(C)) does not rise to the

                                10
threshold of the objective component of the constitutional

standard. Without any facts from Plaintiff to demonstrate

substantial deprivation on a recurring or prolonged basis, this

Court cannot find that Plaintiff has met the objective prong for

a cognizable claim.

     31.   Additionally, Plaintiff’s Complaint does not satisfy

the subjective component of the constitutional standard. As

noted above, Plaintiff must establish that CCJ officials acted

with “deliberate indifference” to his needs, meaning that they

were subjectively aware of the alleged conditions and failed to

reasonably respond to them. Duran v. Merline, 923 F. Supp.2d

702, 721 (D.N.J. 2013) (internal citations omitted). The test

for deliberate indifference is “subjective recklessness” as that

concept is understood in criminal law. Duran, 923 F. Supp.2d at

721 (citing Farmer, 511 U.S. at 839-40). Plaintiff has not

offered any facts from which this Court can reasonably infer

deliberate indifference by anyone at CCJ with respect to the

temporary restroom malfunction. For example, the Plaintiff has

not demonstrated that the supposed one-day restroom water issue

was anything more than a short-term plumbing issue. Whether CCJ

personnel denied Plaintiff access to a functioning alternative

restroom, and the particular unsanitary conditions he was forced

to endure, would also be germane to any such claim under the

Fourteenth Amendment.

                                11
      32.   Given that Plaintiff has failed to demonstrate facts

suggesting (a) that the one-day restroom water condition

presented an objectively serious risk of physical harm, and (b)

that prison officials responsible for such conditions knew of

that risk and were deliberately indifferent to it, the Complaint

fails to state a claim for which relief may be granted.

Accordingly, Plaintiff’s Jail Conditions Claim shall be

dismissed without prejudice, with leave to file an amended

complaint addressing its deficiencies, within 30 days after the

date this Opinion and Order are entered on the docket, if

Plaintiff elects to pursue this claim.



V.   CONCLUSION

      For the reasons stated above, the Complaint is: (a)

dismissed with prejudice as to CCJ; and (b) dismissed without

prejudice for failure to state conditions of confinement claims

as to (i) overcrowding and (ii) restroom conditions.

      An appropriate order follows.




November 28, 2018                      s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge




                                 12
